Eckert, J. W. S. Osborne, as sheriff of Marshall County, Illinois, on March 4, 1937, conveyed and delivered to the Warden of the Illinois State Penitentiary, at Joliet, Illinois, two prisoners who had been convicted and sentenced at the October term of the Circuit Court of Marshall County. The prisoners were conveyed together by automobile by way of Illinois State Route No. 17 from Lacón to Dwight, Illinois, and by way of Illinois State Route No. 66 from Dwight, Illinois to the Illinois State Penitentiary at Joliet, a distance of ninety-three miles. For this service, the sheriff was entitled to be paid twenty-five cents per mile, in going only, or a total sum of $23.25. Because the sheriff did not have the statements of the presiding judge and the State’s attorney of the county for delivery to the warden, the sheriff’s receipt for the prisoners was withheld. The statements were sent to the warden by the State’s attorney on October 15, 1937. Claim was presented by the sheriff to the Department of Public Welfare by sending original vouchers to the Department on November 1, 1937; payment was refused because the appropriation from which these fees were payable had lapsed on September 30, 1937. The claimant, R. F. Brown, is successor to W. S. Osborne, and is the present duly elected, qualified and acting sheriff of Marshall County. Under the law, claimant was clearly entitled to payment for the services rendered, submitted vouchers therefor within a reasonable time, and has not received payment. The non-payment is due to no fault of the claimant. When the charge was incurred there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is therefore entitled to an award. Elgin, Joliet and Easter Railway Company vs. State, 10 C. C. R. 243; Litchfield and Madison Railway Company vs. State, 11 C. C. R. 455. An award is therefore entered in favor of the claimant in the sum of $23.25.